DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 09/29/2020 are pending and being examined. Claims 1, 10, 20 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for the benefit of provisional application under 35 U.S.C. 119(e).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 2-7 and 11-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5-1.	Regarding claim 2, the claim is depend on claim 1 and further recites “based on determining the operation mode as a first operation mode, load, to the volatile memory, a first level object recognition model for identifying whether the object is an avoidance 

5-2.	Likewise, claim 11 is being indefinite because it faces the same issue set forth in the rejection of claim 2 above.

5-3.	Claims 3-7 and 12-17 are being indefinite because they are dependent on claim 2 or claim 11 respectively.

5-4.	For the purpose of examination, the claims are interpreted and examined in the examiner’s best understanding.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 8-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 2019/0213438, hereinafter “Jones”). 

Regarding claim 1, Jones discloses an electronic device (a cleaning robot; see 102 of fig.1) comprising: a camera (see “camera” 120 of fig.1 and para.82); a non-volatile memory storing at least one instruction and a plurality of object recognition models (“a cloud storage” to “upload” and “download” the neural networks trained for object recognition; see para.78); a volatile memory (“the recognition module”; see 122 of fig.1 and para.83); and at least one processor (“the control module”; see 110 of fig.1 and para.81), connected to the non-volatile memory, the volatile memory, and the camera, and configured to control the electronic device, wherein the at least one see 102, 110, 122, 120 of fig.1, par.81-83, and para.78), is configured to: 
based on an operation mode of the electronic device, load, to the volatile memory, a hierarchical object recognition model having a hierarchical structure corresponding to the operation mode (the buyer may download the trained neural networks to the recognition module 122 of the mobile cleaning robot 102 that belongs to the buyer; see para.78), the hierarchical object recognition model including object recognition models hierarchically arranged in a plurality of levels among the plurality of object recognition models (wherein the recognition module 122 can include multiple neural networks 124 trained to classify various categories of objects, see para.83; classify a house into dining room, living room, and bedroom, and label specific objects belong to specific rooms: movable dining char in dining room, non-movable bed in bedroom”, see para.62 and para.65), 
obtain information on an object by inputting an object image obtained through the camera to the hierarchical object recognition model, and determine an operation of the electronic device based on the information on the object (the mobile robot has one or more cameras that capture images of the environment, and the machine learning module includes a neural network that recognizes objects based on the images captured by the cameras. The mobile robot constructs a map of the environment and places the objects on the map. As the mobile robot navigates in the environment; see para.60 lines 1-8; see para.98).

Regarding claim 2, 11, Jones discloses, wherein the at least one processor is further configured to: based on determining the operation mode as a first operation mode, load, to the volatile memory, a first level object recognition model for identifying whether the object is an avoidance target, among the plurality of object recognition models, at a first level in the hierarchical object recognition model among the plurality of levels, and identify whether the object is the avoidance target based on feature data of the object obtained by inputting the object image to the first level object recognition model (wherein the downloaded neural networks stored in the recognition module 122 include a neural network for recognizing objects/obstacles in a room when the robot autonomously navigate through the room to perform a cleaning mission; see para.83; see “the robot navigates around obstacles” in para.98 lines 1-7).

Regarding claim 3, 12, Jones discloses, wherein the at least one processor is further configured to: based on determining the operation mode as a second operation mode, load, to the volatile memory, the first level object recognition model and at least two second level object recognition models for identifying a type of the object, among the plurality of object recognition models, the at least two second level object recognition models being at a second level lower than the first level in the hierarchical object recognition model among the plurality of levels, and identify at least one second level object recognition model to which the feature data of the object is to be input from the first level object recognition model, among the at least two second level object recognition models, based on whether the object is the avoidance target (the recognition module can further recognize whether an object belongs to a “permanent”, “impermanent”, or “semi-permanent” classes and then perform the corresponding operation; see para.7-11, and see para.110; label specific objects belong to specific rooms: movable dining char in dining room, non-movable bed in bedroom”, see para.65).

Regarding claim 4, 13, Jones discloses, wherein the at least one processor is further configured to identify the type of the object by inputting the feature data of the object obtained through the first level object recognition model to the at least one second level object recognition model (the recognition module can further recognize whether an object belongs to a “permanent”, “impermanent”, or “semi-permanent” classes and then perform the corresponding operation; see para.7-11, and see para.110; label specific objects belong to specific rooms: movable dining char in dining room, non-movable bed in bedroom”, see para.65).

Regarding claim 5, 14, Jones discloses, wherein the at least one processor is further configured to, based on the identified type of the object, control the electronic device to variously perform an operation corresponding to the second operation mode (the recognition module can further recognize whether an object belongs to a “permanent”, “impermanent”, or “semi-permanent” classes and then perform the corresponding operation; see para.7-11, and see para.110; label specific objects belong to specific rooms: movable dining char in dining room, non-movable bed in bedroom”, see para.65).

Regarding claim 8, 18, Jones discloses, wherein the at least one processor is further configured to: based on an image of a new object being obtained through the camera as the object image (to update the pre-trained neural network and “enable the robot and enables the mobile robot to be able to recognize the specific rooms and objects in the house”, see para.67), determine the operation mode as a learning mode, obtain feature data of the new object, determine an object recognition model corresponding to the new object, among the plurality of object recognition models (“recognize the new objects” in a room and “update its neural network accordingly”, see para.77; a “trained” NN, “newly captured images”, and “update” the trained NN, see para.26-27; “update the persistent map when it detects new objects”, see para.79), based on the feature data of the new object and information on the plurality of object recognition models, and control to train the determined object recognition model and another object recognition model, among the plurality of object recognition models, based on the feature data of the new object, the another object recognition model being connectable as an upper level of the determined object recognition model in the hierarchical object recognition model among the plurality of levels (“recognize the new objects” in a room and update its neural network accordingly, see para.77; a “trained” NN, “newly captured images” and “update” the trained NN, see para.26-27; “update the persistent map when it detects new objects”, see para.79).

Regarding claim 9, 19, Jones discloses further comprising: a display (to update the pre-trained neural network, “a user interface is provided to enable an owner of the mobile robot to label the objects in the images captured by the mobile robot”, see para.62; “A user interface can show the three rooms and the objects in the rooms to the owner of the mobile robot, and the owner can add labels to the rooms and the objects”, see para.64), wherein the at least one processor is further configured to: based on determining the operation mode as a learning mode (“enables the mobile robot to be able to recognize the specific rooms and objects in the house more accurately. The house may have objects that the neural network of the mobile robot has not been trained to recognize”, see para.67), control the display to display a user interface (UI) indicating the plurality of object recognition models, based on an object recognition model corresponding to a new object being selected through the UI while an image of the new object is obtained through the camera as the object image (“In this case, the user interface can show generic icons of objects and wait for the owner of the mobile robot to label those objects”, see para.67; “A user interface can show the three rooms and the objects in the rooms to the owner of the mobile robot, and the owner can add labels to the rooms and the objects”, see para.64 ), obtain feature data of the new object by inputting the image of the new object to the selected object recognition model, based on a name of a class corresponding to the new object being input by a user, identify the feature data of the new object as data for the class corresponding to the new object for which the name is input, and control to train the selected object recognition model and another object recognition model, among the plurality of object recognition models, based on the data of the class corresponding to the new object, the another object recognition model being connectable as an upper level of the selected object updates the neural network to recognize the specific rooms and objects in the house”, see para.67).

Regarding claim 10, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2019/0213438, hereinafter “Jones”) in view of Kim et al (US 2020/0050842, hereinafter “Kim”). 

Regarding claim 6, 15, 16, Jones discloses the claimed invention except for “identify whether a human face included in the object image is a pre-registered human face by inputting the feature data of the human to the at least one third level object recognition model” as recited in the claim. However, in the same field of artificial intelligence robotic systems, Kim teaches an object recognition that identifies whether a human face see para.205 and fig.5, wherein the object recognition shown in fig.5 is configured to a cleaning robot 100a of fig.3 and para.96). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Kim into the teachings of Jones, in order to perform a control to increase the recognition confidence level (Kim, see para.4-5)

Regarding claim 7, 17, the combination of Jones and Kim discloses, wherein the at least one processor is further configured to, based on the identifying the type of the object as the human through the at least one second level object recognition model, identify whether a human face included in the object image is a pre-registered human face by inputting the feature data of the human to the at least one third level object recognition model (Kim, see para.204—para.206).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/15/2022